
	
		II
		111th CONGRESS
		1st Session
		S. 133
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mrs. Feinstein (for
			 herself, Ms. Snowe,
			 Mr. Lieberman, Mrs. Boxer, Mr. Nelson of
			 Florida, Mr. Kerry, and
			 Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prohibit any recipient of emergency Federal economic
		  assistance from using such funds for lobbying expenditures or political
		  contributions, to improve transparency, enhance accountability, encourage
		  responsible corporate governance, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Troubled Asset Relief Program
			 Transparency Reporting Act.
		2.Prohibition on use of
			 certain Federal funds for lobbying and political contributions
			(a)DefinitionsIn this Act, the following definitions
			 shall apply:
				(1)Emergency
			 economic assistanceThe term emergency economic
			 assistance means any funds made available to any recipient under title I
			 of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343) or
			 section 13 of the Federal Reserve Act.
				(2)Lobbying
			 expendituresThe term lobbying expenditures has the
			 meaning given under section 4911(c)(1) of the Internal Revenue Code of
			 1986.
				(3)Political
			 contributionsThe term political contributions means
			 any contribution on behalf of a political candidate or to a separate segregated
			 fund described in section 316(b)(2)(C) of the Federal Election Campaign Act of
			 1971 (2 U.S.C. 441b(b)(2)(C)).
				(b)Prohibition on
			 the use of emergency economic assistanceAny recipient of emergency economic
			 assistance and any subsidiary thereof may not use such funds for lobbying
			 expenditures or political contributions.
			3.Guidelines for
			 the use of funds
			(a)GuidelinesNot
			 later than 30 days after the date of enactment of this Act, the Secretary of
			 the Treasury, in consultation with the Comptroller General and the Financial
			 Stability Oversight Board, shall develop and publish corporate governance
			 principles and ethical guidelines for recipients of emergency economic
			 assistance including restrictions governing—
				(1)the hosting,
			 sponsorship, or payments for conferences and events;
				(2)the use of
			 corporate aircraft, travel accommodations, and travel expenditures;
				(3)expenses relating
			 to office or facility renovations or relocations; and
				(4)expenses relating
			 to entertainment, holiday parties, employee recognition events, or similar
			 ancillary corporate expenses.
				(b)Internal
			 reporting and oversightThe
			 Secretary of the Treasury shall publish suggested mechanisms for addressing
			 non-compliance with the guidelines developed pursuant to subsection (a) through
			 enhanced internal reporting and oversight requirements.
			4.Reporting and
			 certification
			(a)ReportEach recipient of emergency economic
			 assistance shall file with the Secretary of the Treasury on a quarterly
			 basis—
				(1)a detailed accounting of how emergency
			 economic assistance is being used, including an explanation of how such funds
			 have been allocated to stabilize financial markets and increase the
			 availability of credit to consumers and businesses; and
				(2)a certification that—
					(A)no emergency economic assistance is being
			 used for lobbying expenditures of political contributions in violation of
			 section 2(b); and
					(B)no emergency economic assistance is being
			 used in violation of the guidelines issued by the Secretary of Treasury under
			 section 3(a).
					(b)Public
			 availabilityAny report or
			 certification filed under this section shall be made publically available by
			 Secretary of the Treasury on-line, and at no cost.
			5.Penalties
			(a)Use of
			 fundsAny person that
			 violates section 2(b) shall be subject to a civil fine of at least $100,000 per
			 violation.
			(b)Future
			 fundingAny person that fails
			 to comply with section 2(b) or the guidelines implemented under section 3 shall
			 not be eligible to receive any future emergency economic assistance unless the
			 Secretary of the Treasury, in consultation with the Financial Stability
			 Oversight Board, determines that reasonable steps have been taken to bring
			 actions into compliance with and to prevent future violations of this
			 Act.
			(c)False
			 reportAny person that fails
			 to file a report or certification required under section 4 shall be subject to
			 a civil fine of at least $100,000.
			6.Effective date
			 and applicationThis Act shall
			 take effect on the date of enactment of this Act and apply to any emergency
			 economic assistance received before, on, or after that date.
		
